DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US 5,053,119 in view of Neven DE 2830979 as cited on the IDS filed 8/16/2018. 
Claims 1-3, 9, 15-16, and 19: Collins teaches an ore flotation process which includes the steps of classification and either froth flotation or reverse froth flotation (Collins Abstract, col 5 line 21, col 5 line 38, col 4 line 28). Collins teaches that uranium is one of the materials usable with the method (Collins col 3 line 42). Collins teaches that calcite (a carbonate material) is floated away (Collins col 4 line 20 and col 4 line 40). This meets the requirement of a treating step which separates the carbonate materials. 
Neven teaches a uranium ore treatment process which includes crushing and hydrocyclone separation of the uranium ore from fine waste (Neven Title and Abstract). This process of removing the fine particles from the uranium solids in the underflow reduces the quantity of water required for the separation (Neven Abstract). This reduction in water consumption would lead to a more cost effective and efficient process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ore preparation step (including the cyclone step) taught by Collins by processing the material as taught by Neven in order to reduce water consumption and create a more efficient process including grinding, leaching, and cycloning the ore to obtain the required size. The underflow would then be subject to the froth flotation or reverse flotation meeting the process step. 

Claims 4-6: Collins teaches the process can include a float (the ore of interest is in the removed froth) or a reverse float (the contaminants such as calcite are removed in the froth), see Collins col 5 line 21 and 38. 
Claims 7 and 8: Collins teaches a number of ores and contaminant materials can be either floated or sunk (reverse flotation) including silicates (Collins col 4 lines 15-23). Thus, a silicate float is possible as well as reversing the process and sinking just silicates (creating an ore/calcite/other impurity float), see Collins col 5 lines 5-55. 
Claim 11: Physical separation processes operate with a certain efficiency, a given process separates a certain percentage of the given input material. For hydrocyclones this is referred to as the sharpness of the cut. Repeating the process increases the concentration of the separate product 
Claim 13: The material included in the froth meets the limitation of a low mass concentrate, see Specification US PG Pub [0049]. 
Claims 17: Collins teaches the target particle range is 10-75 um. This appears to be the size separation parameter. MPEP 2144.05 provides in the case of overlapping ranges a case of prima facie obviousness is present. Thus, a prima facie case of obviousness is present. 
Claim 18: Neven depicts multiple hydrocyclones included in the process (Original document page 21 figure 2 (57) (61) (63)). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Collins US 5,053,119 in view of Neven DE 2830979 as cited on the IDS filed 8/16/2018 as applied to claim 7 and 9 above, further in view of Pryor “Mineral Processing, chapter 17 Principles of Froth Flotation”. 
Claims 10 and 12: Collins in view of Neven renders obvious all the limitations of claims 1, 4, 7, and 9. Collins does not specify if there is a grinding step between the ore preparation and the froth flotation process. 
Pryor is a basic guidebook covering the topics related to processing raw ores including froth flotation. Pryor teaches that the size of the particles is key to the process. If a particle is too large then it may be unable to adequately float and if a particle is too small it becomes too difficult to exploit the differences in surface properties (Pryor Chapter 17 page 457 provided document page 1). Crushing or grinding is used to achieve the change in size. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the process to include additional grinding steps in order to adjust the . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Collins US 5,053,119 in view of Neven DE 2830979 as cited on the IDS filed 8/16/2018 as applied to claim 7 and 9 above, further in view of Pryor “Mineral Processing, chapter 19 Magnetic and Electrical Separation”. 
Claim 14: Collins in view of Neven renders obvious all the limitations of claims 1 and 13. Collins does not teach additional separation by gravity, magnets, or elutriation. 
Pryor teaches magnetic separation is one of several techniques that can be beneficial when separating materials with differing magnetic properties (Pryor Chapter 19 pages 571-572 provided document pages 1-2). Uranium is a paramagnetic material and would be processable by magnetic separation. 
MPEP 2143 provides a number of exemplary rationales including (c) Use of known technique to improve similar devices (methods, or products) in the same way. The additional considerations include (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); and (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. In this case, (1) the base method is the process of Collins which would produce an ore concentrate as either the tails or froth, (2) the applicable technique is the process of magnetic separation as taught by Collins, and (3) since uranium exhibits paramagnetic properties a person of ordinary skill would have recognized adding an additional step of magnetic 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,976,251 figure 1
US 2,183,003 col 1 lines 35-46
US PG Pub 2013/0270475 [0012]
Liu, Y., and Q. Liu. "Flotation separation of carbonate from sulfide minerals, I: Flotation of single minerals and mineral mixtures." Minerals engineering 17.7-8 (2004): 855-863.
DE2039563 provides a hydrocyclone process where uranium is combined with weighted materials in order to separate uranium in the underflow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736